DETAILED ACTION
Claims 1 – 20 have been presented for examination.
This office action is in response to submission of the application on 09/13/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims are interpreted according to the broadest reasonable interpretation in light of the specification (see MPEP 2111).

With regard to claim 4 (and similarly for claim 16), it recites “wherein the generation of the differentiable approximation comprises backpropagation to compute a gradient of the parametric signal temporal logic formula” which is interpreted as reasonably encompassing the use of backpropagation to compute further gradients of the parametric signal temporal logic formula based on the generated differential approximation(s) (see the instant application Paragraph 79 “By making a smooth approximation, a general computation graph library may be used to take the gradient with respect to a parameter using backpropagation”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 5 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 5 (and similarly for claim 7 and 8), it recites the limitation "the robustness trace" in “determining a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula”.  There is insufficient antecedent basis for this limitation in the claim since the parent claim does not recite a “robustness trace”.  Examiner notes that claim 2 recites “a robustness trace”.  The limitation is interpreted as “a robustness trace” for the prior art search.

Claim 6 is rejected by virtue of its dependency from claim 5, and the further limitations do not correct the lack of antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method of evaluating a test case comprising: generating a parametric signal temporal logic formula representative of a driving scenario; solving the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and evaluating the test case using the value of the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “evaluating” amounts to generic analysis or modeling actions recited at a high-level of generality.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generating” and “solving” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: receiving a timed trace input.  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 recite(s) the same statutory category as the parent claim(s), and further recite(s) wherein solving the parametric temporal logic formula comprises: reversing the timed trace; constructing a computation graph from the parametric signal temporal logic formula and the reversed timed trace; running the computation graph to generate an output; and reversing the output to determine a robustness trace of the signal temporal logic formula.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “reversing”, “constructing”, “running” and “reversing” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.


Dependent claim 3 – 9 and 11 - 12 recite(s) the same statutory category as the parent claim(s), and further recite(s): generating a differentiable approximation of at least one of a minimum and maximum operator in claim 3; wherein the generation of the differentiable approximation comprises backpropagation to compute a gradient of the parametric signal temporal logic formula in claim 4; determining a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula in claim 5; wherein the robustness degree is the first element of the robustness trace in claim 6; optimizing the robustness trace using machine learning for feature extraction in claim 7; wherein the robustness trace comprises a robustness value of the timed trace in claim 8; generating a test case for an autonomous vehicle, the parametric signal temporal logic formula representative of a driving scenario in claim 9; wherein the lane-changing operation comprises a time-to-collision quantity in claim 11; and wherein the parametric signal temporal logic formula includes a time-to-change-lane internal parameter and a time-to-collision parameter in claim 12.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generating”, “backpropagation”, “determining a robustness degrees”, “first 
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Dependent claim 10 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the driving scenario is a lane-changing operation in claim 10.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “lane-changing operation” further modifies the parent claim 9 “parametric signal temporal logic formula representative of” Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.


Independent claim 13 recites a statutory category (i.e. a machine) system for evaluating a testing scenario, the system comprising: generate a parametric signal temporal logic formula representative of a driving scenario; solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and evaluate the test case using the value of the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “evaluate” amounts to generic analysis or modeling actions recited at a high-level of generality.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generate” and “solve” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: a memory; and at least one processor coupled to the memory, the at least one processor configure; and receive a timed trace input.  The “memory” and “processor” are recited at a high-level of generality such that they amount (see MPEP 2106.04(a)(I)).  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “memory” and “processor” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “receive” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 14 recite(s) the same statutory category as the parent claim(s), and further recite(s) wherein solving the parametric temporal logic formula comprises: reverse the timed trace; construct a computation graph from the parametric signal temporal logic formula and the reversed timed trace; run the computation graph to generate an output; and reverse the output to determine a robustness trace of the signal temporal logic formula.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “reverse”, “construct”, “run” and “reverse” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Dependent claim 15 – 18 recite(s) the same statutory category as the parent claim(s), and further recite(s): generate a differentiable approximation of at least one of a minimum and maximum operator in claim 15; generate a differentiable approximation using backpropagation to compute a gradient of the parametric signal temporal logic formula in claim 16; generate a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula in claim 17; and wherein the robustness degree is the first element of the robustness trace in claim 18.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “generate”, “backpropagation”, “generate a robustness degrees” and “first 
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Independent claim 19 recites a statutory category (i.e. a manufacture) non-transitory computer-readable medium comprising: generate a parametric signal temporal logic formula representative of a driving scenario; solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and evaluate the test case using the value of the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “evaluate” amounts to generic analysis or modeling actions recited at a high-level of generality.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the 
This judicial exception is not integrated into a practical application since the claimed invention further recites: non-transitory computer-readable medium having program code recorded thereon for evaluating a testing scenario, the program code executed by a processor and comprising program code to perform the various steps; and receive a timed trace input.  The “non-transitory computer-readable medium” and “processor” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “non-transitory computer-readable medium” and “processor” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “receive” 

Dependent claim 20 recite(s) the same statutory category as the parent claim(s), and further recite(s) program code to: reverse the timed trace; construct a computation graph from the parametric signal temporal logic formula and the reversed timed trace; run the computation graph to generate an output; and reverse the output to determine a robustness trace of the signal temporal logic formula.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “reverse”, “construct”, “run” and “reverse” encompasses manipulations of mathematical formulas/quantities in combination with parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any elements. The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited any elements.  For at least these reasons, the claim is not patent eligible.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7 – 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali et al. “Utilizing S-TaLiRo as an Automatic Test Generation Framework for Autonomous Vehicles” (henceforth “Tuncali (Utilizing)”) in view of Jha et al. “TeLEx: Passive STL Learning Using Only Positive Examples” (henceforth “Jha”), and further in view of Vazquez-Chanlatte et al. “Logical Clustering and Learning for Time-Series Data” (henceforth “Vazquez-Chanlatte”).  Tuncali (Utilizing), Jha and Vazquez-Chanlatte are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of autonomous vehicle engineering.

claim 1, Tuncali (Utilizing) teaches a method of evaluating a test case comprising: (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”)
receiving a timed trace input (Tuncali (Utilizing) Page 1472, Left “Then, an initial states vector and an input functions vector are sampled from the generated sample space … The output trajectory obtained from the simulation is supplied to the robustness evaluation function that returns a real-valued robustness measure as an evaluation of how close the simulation results are to an unsafe set of states.”)
evaluating the test case using a value of at least one parameter. (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”, and Page 1472, Left the robustness measure (using a value of at least one parameter) is used to generate the subsequent tests “The obtained robustness measure is used by the optimization engine and the stochastic sampler in S-TaLiRo for generation of the inputs and initial states for the next simulation with an attempt to obtain smaller robustness values.”)



However Jha teaches:
receiving a timed trace (Jha Page 221 “We use HMB 1 data-set which is a 221 s snippet with a total of over 13205 samples. … The data-set includes steering angle, applied torque, speed, throttle, brake, GPS and image.”)
generating a parametric signal temporal logic formula representative of a driving scenario; (Jha Page 213 an STL template is created with parameter alpha (parametric signal temporal logic formula) representing and initiating of a turn maneuver (representing a driving scenario) 
    PNG
    media_image1.png
    29
    522
    media_image1.png
    Greyscale
)
solving the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and (Jha Page 213 the parameter alpha in the STL template is solved for a single trace (the value of the parameter provides a description of the timed trace), and Page 221 the speed parameter value is in the template is solved within a specific range according to one or more traces (solving the formula for at least one parameter), where the tightness metric is minimized (providing an optimal description of the timed trace) 
    PNG
    media_image2.png
    134
    526
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

Tuncali (Utilizing) in view of Jha does not appear to explicitly disclose: evaluating the test case using the value of the at least one parameter.

	However Vazquez-Chanlatte teaches:
receiving a timed trace; solving a parametric temporal logic formula for at least one parameter; and evaluating the timed trace using the value of the at (Vazquez-Chanlatte Page 14 the templates in a given PSTL are “correctly” set by learning the STL formula for each cluster (solving for a parameter of the PSTL) “In this case study, we are provided with timed traces for a signal representing the Exhaust Gas Recirculation (EGR) rate for an early prototype of a Diesel Engine airpath controller … Using a property from ST-Lib requires correctly setting the parameters in the PSTL templates therein. In this case study, we show how we can use our technique to determine parameters that characterize undesirable behavior. We focus on two templates: Rising Step and Overshoot … After projecting to the parameter space for each template, we normalize the parameters to lie between 0, 1 and fit a Gaussian Mixture Model to generate labels, and learn the STL formulas for each cluster.”, and Figure 5 and 19 parameter ranges from PSTL formulas over the timed traces are used to produce clusters (evaluating a test case using the value of at least one parameter) “In this work we explored a technique to leverage PSTL to extract features from a time series that can be used to group together qualitatively similar traces under the lens of a PSTL formula. Our approach produced a simple STL formula for each cluster, which along with the extremal cases, enable one to develop insights into a set of traces.” 
    PNG
    media_image3.png
    197
    639
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha with the method of evaluating a timed trace using its estimated PSTL parameters resulting in validity instead of the timed trace itself disclosed by Vazquez-Chanlatte.  One of ordinary skill in the art would have been motivated to make this modification in order to more analyze the timed traces as groups having similar characteristics and assigning some higher meaning to each group (Vazquez-Chanlatte Page 17 “The resulting clusters are shown in Table 6a. Upon examining the representatives, we classified the behaviors of each cluster into 4 groups”)

indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”)
receive a timed trace input; (Tuncali (Utilizing) Page 1472, Left “Then, an initial states vector and an input functions vector are sampled from the generated sample space … The output trajectory obtained from the simulation is supplied to the robustness evaluation function that returns a real-valued robustness measure as an evaluation of how close the simulation results are to an unsafe set of states.”)
evaluate the test case using a value of at least one parameter. (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”, and Page 1472, Left the robustness measure (using a value of at least one parameter) is used to generate the subsequent tests “The obtained robustness measure is used by the optimization engine and the stochastic sampler in S-TaLiRo for generation of the inputs and initial states for the next simulation with an attempt to obtain smaller robustness values.”)

Tuncali (Utilizing) does not appear to explicitly disclose: a system comprising a memory and at least one processor coupled to the memory, the at least one processor to perform the steps; generate a parametric signal temporal logic formula representative of a driving scenario; solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace.

However Jha teaches:
a system for evaluating a timed trace, the system comprising: a memory; and at least one processor coupled to the memory, the at least one processor (Jha Page 219 “All experiments were conducted on a quad core Intel Core i5-2450M CPU @ 2.50 GHz with 3MB cache per core and 4GB RAM”)
receive a timed trace (Jha Page 221 “We use HMB 1 data-set which is a 221 s snippet with a total of over 13205 samples. … The data-set includes steering angle, applied torque, speed, throttle, brake, GPS and image.”)
generate a parametric signal temporal logic formula representative of a driving scenario; (Jha Page 213 an STL template is created with parameter alpha (parametric signal temporal logic formula) representing and initiating of a turn maneuver (representing a driving scenario) 
    PNG
    media_image1.png
    29
    522
    media_image1.png
    Greyscale
)
solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and (Jha Page 213 the parameter alpha in the STL template is solved for a single trace (the value of the parameter provides a description of the timed trace), and Page 221 the speed parameter value is in the template is solved within a specific range according to one or more traces (solving the formula for at least one parameter), where the tightness metric is minimized (providing an optimal description of the timed trace) 
    PNG
    media_image2.png
    134
    526
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

Tuncali (Utilizing) in view of Jha does not appear to explicitly disclose: evaluating the test case using the value of the at least one parameter.

	However Vazquez-Chanlatte teaches:
receive a timed trace; solve a parametric temporal logic formula for at least one parameter; and evaluate the timed trace using the value of the at least one parameter. (Vazquez-Chanlatte Page 14 the templates in a given PSTL are “correctly” set by learning the STL formula for each cluster (solving for a parameter of the PSTL) “In this case study, we are provided with timed traces for a signal representing the Exhaust Gas Recirculation (EGR) rate for an early prototype of a Diesel Engine airpath controller … Using a property from ST-Lib requires correctly setting the parameters in the PSTL templates therein. In this case study, we show how we can use our technique to determine parameters that characterize undesirable behavior. We focus on two templates: Rising Step and Overshoot … After projecting to the parameter space for each template, we normalize the parameters to lie between 0, 1 and fit a Gaussian Mixture Model to generate labels, and learn the STL formulas for each cluster.”, and Figure 5 and 19 parameter ranges from PSTL formulas over the timed traces are used to produce clusters (evaluating a test case using the value of at least one parameter) “In this work we explored a technique to leverage PSTL to extract features from a time series that can be used to group together qualitatively similar traces under the lens of a PSTL formula. Our approach produced a simple STL formula for each cluster, which along with the extremal cases, enable one to develop insights into a set of traces.” 
    PNG
    media_image3.png
    197
    639
    media_image3.png
    Greyscale
)
(Vazquez-Chanlatte Page 17 “The resulting clusters are shown in Table 6a. Upon examining the representatives, we classified the behaviors of each cluster into 4 groups”)

With regard to claim 19, Tuncali (Utilizing) teaches steps for evaluating a testing scenario comprising:
receive a timed trace input; (Tuncali (Utilizing) Page 1472, Left “Then, an initial states vector and an input functions vector are sampled from the generated sample space … The output trajectory obtained from the simulation is supplied to the robustness evaluation function that returns a real-valued robustness measure as an evaluation of how close the simulation results are to an unsafe set of states.”)
evaluate the test case using a value of at least one parameter (Tuncali (Utilizing) Page 1470, Right the individual tests themselves are evaluated “So, instead of getting pass/fail results from the tests, using a metric that indicates how close each test result is to a failure case, similar to phase and gain margins in control theory [3], would be more useful”, and Page 1472, Left the robustness measure (using a value of at least one parameter) is used to generate the subsequent tests “The obtained robustness measure is used by the optimization engine and the stochastic sampler in S-TaLiRo for generation of the inputs and initial states for the next simulation with an attempt to obtain smaller robustness values.”)

Tuncali (Utilizing) does not appear to explicitly disclose: a non-transitory computer-readable medium having program code recorded thereon for performing steps, the program code executed by a processor and comprising the steps; generate a parametric signal temporal logic formula representative of a driving scenario; and solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace.

However Jha teaches:
a non-transitory computer-readable medium having program code recorded thereon for performing steps, the program code executed by a processor and comprising program code to: (Jha Page 220 TeLEX comprises python scripts (program code executed) “https://github.com/susmitjha/TeLEX/blob/master/tests/twoagent.py”, and Page 219 the code is executed on a processor in combination with RAM (computer-readable memory), where it is implicit that the code is read from the RAM before being executed by the processor (having program code recorded thereon) “All experiments were conducted on a quad core Intel Core i5-2450M CPU @ 2.50 GHz with 3MB cache per core and 4GB RAM”, and Page 221 known good scenarios are extracted from real-world driving data (evaluating a scenario), so that autonomous driving systems can exhibit similar behavior (a testing scenario) “extract sensible logical relations that must hold between different control inputs (say, speed and angle) from good manual driving data, and then enforce these temporal properties on autonomous driving systems”)
receive a timed trace (Jha Page 221 “We use HMB 1 data-set which is a 221 s snippet with a total of over 13205 samples. … The data-set includes steering angle, applied torque, speed, throttle, brake, GPS and image.”)
generate a parametric signal temporal logic formula representative of a driving scenario; (Jha Page 213 an STL template is created with parameter alpha (parametric signal temporal logic formula) representing and initiating of a turn maneuver (representing a driving scenario) 
    PNG
    media_image1.png
    29
    522
    media_image1.png
    Greyscale
)
solve the parametric temporal logic formula for at least one parameter, wherein the value of the at least one parameter provides an optimal description of the timed trace; and  (Jha Page 213 the parameter alpha in the STL template is solved for a single trace (the value of the parameter provides a description of the timed trace), and Page 221 the speed parameter value is in the template is solved within a specific range according to one or more traces (solving the formula for at least one parameter), where the tightness metric is minimized (providing an optimal description of the timed trace) 
    PNG
    media_image2.png
    134
    526
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

of the at least one parameter.

However Vazquez-Chanlatte teaches:
receive a timed trace; solve a parametric temporal logic formula for at least one parameter; and evaluate the timed trace using the value of the at least one parameter. (Vazquez-Chanlatte Page 14 the templates in a given PSTL are “correctly” set by learning the STL formula for each cluster (solving for a parameter of the PSTL) “In this case study, we are provided with timed traces for a signal representing the Exhaust Gas Recirculation (EGR) rate for an early prototype of a Diesel Engine airpath controller … Using a property from ST-Lib requires correctly setting the parameters in the PSTL templates therein. In this case study, we show how we can use our technique to determine parameters that characterize undesirable behavior. We focus on two templates: Rising Step and Overshoot … After projecting to the parameter space for each template, we normalize the parameters to lie between 0, 1 and fit a Gaussian Mixture Model to generate labels, and learn the STL formulas for each cluster.”, and Figure 5 and 19 parameter ranges from PSTL formulas over the timed traces are used to produce clusters (evaluating a test case using the value of at least one parameter) “In this work we explored a technique to leverage PSTL to extract features from a time series that can be used to group together qualitatively similar traces under the lens of a PSTL formula. Our approach produced a simple STL formula for each cluster, which along with the extremal cases, enable one to develop insights into a set of traces.” 
    PNG
    media_image3.png
    197
    639
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha with the method of evaluating a timed trace using its estimated PSTL parameters resulting in validity instead of the timed trace itself disclosed by Vazquez-Chanlatte.  One of ordinary skill in the art would have been motivated to make this modification in order to more analyze the timed traces as groups having similar characteristics and assigning some higher meaning to each group (Vazquez-Chanlatte Page 17 “The resulting clusters are shown in Table 6a. Upon examining the representatives, we classified the behaviors of each cluster into 4 groups”)

With regard to claim 3, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 2, and further teaches:
generating a differentiable approximation of at least one of a minimum and maximum operator. (Jha Page 211 and 215 robustness metric has min/max functions and is not differentiable at certain minimum values (of at least a min/max operator) 
    PNG
    media_image4.png
    293
    679
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    72
    671
    media_image5.png
    Greyscale
, and Page 215 and Figure 2 a related metric (i.e. tightness metric) is optimized instead of the robustness metric and which is continuously differentiable (generating a differentiable approximation) 
    PNG
    media_image6.png
    89
    666
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    264
    332
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the features of the optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

With regard to claim 7
optimizing the robustness trace using machine learning for feature extraction. (Jha Page 221 the parameters of the spatial temporal logic are optimized (for feature extraction) by a gradient-based numerical optimization method (using machine learning), and further utilizing a tightness metric which is “smooth” version of the robustness metric (optimizing the robustness trace) 
    PNG
    media_image8.png
    362
    693
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

claim 8, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 1, and further teaches:
wherein the robustness trace comprises a robustness value of the timed trace. (Jha Page 215 the robustness metric is defined over all time index values (of the timed trace) and is a real-value r (a robustness value) 
    PNG
    media_image9.png
    43
    675
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the method of optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

With regard to claim 9, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 1, and further teaches:
generating a test case for an autonomous vehicle, the parametric signal temporal logic formula representative of a driving scenario. (Tuncali (Utilzing) Page 1470, Right “Our approach is based on running simulations, using simulation results to compute a robustness value that shows how close a system trajectory gets to an unsafe set of states and utilizing optimization methods to seek smaller robustness values by changing initial states and inputs for the system for the next test case.”, and Page 1472, Left “The obtained robustness measure is used by the optimization engine and the stochastic sampler in S-TaLiRo for generation of the inputs and initial states for the next simulation with an attempt to obtain smaller robustness values.”)

With regard to claim 10, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 9, and further teaches:
wherein the driving scenario is a lane-changing operation. (Vazquez-Chalatte “We analyze the remaining 896 targeted trajectories that have at least one lane-switch behavior”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha with the method of evaluating a specific type of timed trace disclosed by Vazquez-Chanlatte.  One of ordinary skill in the art would have been motivated to make this modification in order to more analyze the timed traces as groups having similar characteristics and assigning some higher meaning to each group (Vazquez-Chanlatte Page 17 “The resulting clusters are shown in Table 6a. Upon examining the representatives, we classified the behaviors of each cluster into 4 groups”)

claim 11, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 10, and further teaches:
wherein the lane-changing operation comprises a time-to-collision quantity. (Tuncali (Utilizing) Page1473, Left “If there is no collision involving a VUT in a simulation output trajectory, we use a safety measure called Time-To- Collision (TTC) [15].”)

Claims 2, 5 – 6, 14 – 15, 17 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler et al. “Monitoring Temporal Properties of Continuous Signals” (henceforth “Maler”).  Tuncali (Utilizing), Jha, Vazquez-Chanlatte and Maler are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of timed traces testing.

With regard to claim 2 and 14 and 20, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 1 and 13 and 19, and does not appear to explicitly disclose wherein solving the parametric temporal logic formula comprises: reversing the timed trace; constructing a computation graph from the parametric signal temporal logic formula and the reversed timed trace; running the computation graph to generate an output; and reversing the output to determine a robustness trace of the signal temporal logic formula.

	However Maler teaches:
reversing a timed trace; constructing a computation graph from a parametric signal temporal logic formula and the reversed timed trace; running the computation graph to generate an output; and (Maler Page 156 a parse is formed from the signal temporal logic formula and used to evaluate all the possible sub-formulas to determine a satisfiability (running a computation graph to generate an output), and the evaluation uses future values to determine the truth about earlier values (computation graph from the reversed time trace) 
    PNG
    media_image10.png
    158
    523
    media_image10.png
    Greyscale
, and Page 159 the leaf node signals would be evaluated in reverse timed trace fashion since the ◊[1,2]q evaluates to true at t=7 based on q becoming true at t=9 which is two time-steps later (constructing a computation graph from the reversed timed trace) 
    PNG
    media_image11.png
    405
    536
    media_image11.png
    Greyscale
)
reversing the output to determine a robustness trace of the signal temporal logic formula. (Maler Page 159 the overall truth of the temporal logic formula is expressed according to forward time progression even though the evaluation at earlier time values is based on future time values (reversing the output) 
    PNG
    media_image11.png
    405
    536
    media_image11.png
    Greyscale
, and Page 156 a robustness signal is computed for all the time index values (to determine a robustness trace) based on the parse tree evaluations 
    PNG
    media_image10.png
    158
    523
    media_image10.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of (Maler Abstract “From formulae in this logic we create automatically property monitors that can check whether a given signal of bounded length and finite variability satisfies the property.”)

With regard to claim 5, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: determining a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula.

However Maler teaches:
determining a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula. (Maler Page 156 the robustness signal is computed for all the time index values (a robustness trace), which is evaluated at t=0 to determine satisfiability (determining a robustness degree) 
    PNG
    media_image10.png
    158
    523
    media_image10.png
    Greyscale
, and Figure 4)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte with the features of determining a satisfiability of the STL over a timed trace disclosed by Maler.  One of ordinary skill in the art would have been motivated to make this modification in order to determine if a timed trace satisfies an STL (Maler Abstract “From formulae in this logic we create automatically property monitors that can check whether a given signal of bounded length and finite variability satisfies the property.”)

With regard to claim 6, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 5, and further teaches:
wherein the robustness degree is the first element of the robustness trace. (Maler Page 156 the robustness signal is computed for all the time index values (a robustness trace), which is evaluated at t=0 to determine satisfiability (robustness degree is the first element) 
    PNG
    media_image10.png
    158
    523
    media_image10.png
    Greyscale
)

With regard to claim 15, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 14, and further teaches:
generate a differentiable approximation of at least one of a minimum and maximum operator. (Jha Page 211 and 215 robustness metric has min/max functions and is not differentiable at certain minimum values (of at least a min/max operator) 
    PNG
    media_image4.png
    293
    679
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    72
    671
    media_image5.png
    Greyscale
, and Page 215 and Figure 2 a related metric (i.e. tightness metric) is optimized instead of the robustness metric and which is continuously differentiable (generating a differentiable approximation) 
    PNG
    media_image6.png
    89
    666
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    264
    332
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework disclosed by Tuncali (Utilizing) with the features of the optimizing parameters of a PSTL from test data disclosed by Jha.  One of ordinary skill in the art would have been motivated to make this modification in order to compare/examine different timed traces representing autonomous driving patterns/solutions (Jha Page 221 “Such learned temporal-properties could have several utilities. It could be used to examine whether a driving pattern (autonomous or manual) is too conservative or too risky. … enforce these temporal properties on autonomous driving systems. It could also be used to compare different autonomous driving solutions.”)

With regard to claim 17, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 14, and further teaches wherein the processor is configured to: 
generate a robustness degree from the robustness trace, the robustness degree representative of a quantification of the timed trace satisfying the parametric signal temporal logic formula. (Maler Page 156 the robustness signal is computed for all the time index values (a robustness trace), which is evaluated at t=0 to determine satisfiability (generate a robustness degree) 
    PNG
    media_image10.png
    158
    523
    media_image10.png
    Greyscale
, and Figure 4)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte with the features of determining a satisfiability of the STL over a timed trace disclosed by Maler.  One of ordinary skill in the art would have been motivated to make this modification in order to determine if a timed trace satisfies an STL (Maler Abstract “From formulae in this logic we create automatically property monitors that can check whether a given signal of bounded length and finite variability satisfies the property.”)

With regard to claim 18, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent claim 17, and further teaches:
wherein the robustness degree is the first element of the robustness trace. (Maler Page 156 the robustness signal is computed for all the time index values (a robustness trace), which is evaluated at t=0 to determine satisfiability (robustness degree is the first element) 
    PNG
    media_image10.png
    158
    523
    media_image10.png
    Greyscale
)

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maclaurin, D. “Modeling, Inference and Optimization with Composable Differentiable Procedures” (henceforth “Maclaurin (Thesis)”).  Tuncali (Utilizing), Jha, Vazquez-Chanlatte and Maclaurin (Thesis) are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of autonomous vehicle engineering.

With regard to claim 4, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teaches all the elements of the parent 

However Maclaurin (Thesis) teaches:
wherein the generation of the differentiable approximation comprises backpropagation to compute a gradient of the parametric signal temporal logic formula (Maclaurin (Thesis) Page 15 - 18 backpropagation can be used to compute the gradient of any desired chain of differentiable functions (backpropagation to compute a gradient), such as the gradients in the gradient-based numerical optimization techniques of Jha used to learn the parameters of the STL (of the parametric signal temporal logic formula) 
    PNG
    media_image12.png
    128
    659
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    97
    646
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    96
    641
    media_image14.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in (Maclaurin (Thesis) Page 13 “Continuous optimization and inference problems becomes far easier if we have access to the gradient of the objective function”).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of O’Kelly et al. “Computer-Aided Design for Safe Autonomous Vehicles” (henceforth “O’Kelly”).  Tuncali (Utilizing), Jha, Vazquez-Chanlatte and O’Kelly are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of autonomous vehicle engineering.

With regard to claim 12, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte teaches all the elements of the parent claim 11, and further teaches:
wherein the parametric signal temporal logic formula includes a time-to-collision parameter. (Tuncali (Utilizing) 1473, Left “If there is no collision involving a VUT in a simulation output trajectory, we use a safety measure called Time-To- Collision (TTC) [15].  The TTC is the time required for two vehicles to collide when they are on a collision path”, and Page 1474, Right a collision can also involve a lane change “This describes a trajectory that starts at the left lane and then changes to the right lane”, and Figure 3 
    PNG
    media_image15.png
    166
    481
    media_image15.png
    Greyscale
)

Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte does not appear to explicitly disclose: wherein the parametric signal temporal logic formula includes a time-to-change-lane internal parameter.

However O’Kelly teaches:
wherein a parametric signal temporal logic formula includes a time-to-change-lane internal parameter (O’Kelly Page 92, Left the scenario are described with MTLs having parameters (a parametric signal temporal logic formula), and actions have to be performed within a certain amount of time and dictate the overall success/failure of the trajectory (includes a time-to-change-lane parameter) 
    PNG
    media_image16.png
    99
    502
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    90
    507
    media_image17.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in combination with PSTL parameter optimization disclosed by Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte with the time-bounding the desired action of the autonomous vehicle as part of the correctness of the trajectory disclosed by O’Kelly.  One of ordinary skill in the art would have been motivated to make this modification in order to time-bound the behavior of the vehicle (O’Kelly Page 92, Left).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler, and further in view of Maclaurin (Thesis).  Tuncali (Utilizing), Jha, Vazquez-Chanlatte, Maler and Maclaurin (Thesis) are analogous art because they solve the same problem of analyzing timed traces, and because they are in the same field of timed traces testing.

With regard to claim 16, Tuncali (Utilizing) in view of Jha, and further in view of Vazquez-Chanlatte, and further in view of Maler teach all the elements of the parent 

	However Maclaurin (Thesis) teaches:
generate the differentiable approximation using backpropogation to compute a gradient of the parametric signal temporal logic formula. (Maclaurin (Thesis) Page 15 - 18 backpropagation can be used to compute the gradient of any desired chain of differentiable functions (backpropagation to compute a gradient), such as the gradients in the gradient-based numerical optimization techniques of Jha used to learn the parameters of the STL (of the parametric signal temporal logic formula) 
    PNG
    media_image12.png
    128
    659
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    97
    646
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    96
    641
    media_image14.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the iterative test generation framework in (Maclaurin (Thesis) Page 13 “Continuous optimization and inference problems becomes far easier if we have access to the gradient of the objective function”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Asarin et al. “Parametric Identification of Temporal Properties” teaches expressing a timed trace using estimated parameter of a PSTL to provide a succinct and human intelligible description of experimentally observed data.
Nenzi et al. “A Robust Genetic Algorithm for Learning Temporal Specifications from Data” teaches learning structure and parameters of temporal logic formula together in a bi-level optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148